Citation Nr: 1643256	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  13-11 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for seborrheic keratosis and pruritis to include the propriety of reduction from 30 percent to a non-compensable rating effective September 1, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The Board previously remanded this matter in March 2015 and again in May 2016 for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a June 2010 rating decision, the RO reduced the disability evaluation assigned for the Veteran's service-connected seborrheic keratosis and pruritis from 30 percent to zero percent, effective September 1, 2010.

2.  At the time of the reduction, the Veteran's service-connected seborrheic keratosis and pruritis had been rated 30 percent since March 31, 2005 a period of more than five years.

3.  The rating for seborrheic keratosis and pruritis was reduced without observation of regulatory requirements
4.  The Veteran's seborrheic keratosis and pruritis manifested with required constant or near constant use of topical corticosteroids for the past 12 months in order to treat his skin condition


CONCLUSIONS OF LAW

1.  The reduction of the disability evaluation for seborrheic keratosis and pruritis from 30 to zero percent, effective September 1, 2010, is void ab initio.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.114, Diagnostic Codes 7800-7806 (2015).

2.  The criteria for a rating of 60 percent for seborrheic keratosis and pruritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Codes 7800-7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Propriety of the Reduction

The provisions of 38 C.F.R. § 3.105 (e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines. The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction. 38 C.F.R. § 3.105 (e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires. 38 C.F.R. § 3.105 (e), (i)(2)(i).

The procedural requirements under 38 C.F.R. § 3.105 (e) for reduction of the disability rating from 30 percent to zero percent for  seborrheic keratosis and pruritis were properly carried out by the RO.  In December 2009, the RO notified the Veteran of the proposed rating reductions, setting forth all material facts and reasons for the reductions, i.e., that there was improvement in his condition.  The RO instructed the Veteran to submit within 60 days any additional evidence to show that his ratings should not be reduced, and to request a predetermination hearing if desired.  The Veteran responded by submitting evidence, but he did not request a predetermination hearing regarding these reductions.  The RO took final action to reduce the disability ratings in a June 2010 rating decision, effective September 1, 2010.  The RO informed the Veteran of this decision by letter dated March 6, 2009.

However, by the time the rating reduction was effectuated, the 30 percent rating had been in effect for more than five years (since March 2005), and therefore could not be reduced without compliance with the provisions of 38 C.F.R. §3. 344 (a) and (b) regarding stabilization of ratings.  See 38 C.F.R. § 3.344 (c); Peyton v. Derwinski, 1 Vet. App. 282, 286-87 (1992).

The stabilization of ratings regulation provides that rating agencies will handle cases affected by change of medical findings or diagnosis to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction. Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344 (a); Kitchens v. Brown, 7 Vet. App. 320   (1995); Brown (Kevin) v. Brown, 5 Vet. App. 413, 416-21 (1993).

The June 2010 decision that reduced the disability rating for the Veteran's seborrheic keratosis and pruritis did not discuss the application of the above regulations to the current appeal.   The decision only explained why a noncompensable rating was being assigned and how the requirements for a 10 percent had not been met.  None of the criteria, e.g., 3.344, were discussed.  The same is true for the Statement of the Case that was provided to the Veteran.

In this regard, the medical evidence of record at the time of the rating reduction was inadequate to meet the 38 C.F.R. § 3.344 (a) criteria.  The disability rating for seborrheic keratosis and pruritis was reduced based on findings contained in VA treatment records and a November 2009 examination. The RO justified its reduction based only on the finding that the level of disability shown on examination warranted a noncompensable rating; however, this was not the correct standard to apply in the context of rating reductions.  There was no actual explanation as to where improvement was shown.  Moreover, no medical evidence of record at the time of the rating reduction "clearly warrant[ed] the conclusion that sustained improvement has been demonstrated" as required under the 38 C.F.R. § 3. 344 (a) criteria. 

Failure to consider and apply the provisions of 38 C.F.R. § 3.344  renders the rating reductions void ab initio.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992) (rating reduction that failed to consider 38 C.F.R. §§ 3.343 (a) and 3.344(a) was void ab initio); see also Kitchens, 7 Vet. App. 325; Brown, 5 Vet. App. at 419. Therefore, because the RO failed to apply the applicable provisions of 38 C.F.R. § 3. 344  in its rating reduction of the seborrheic keratosis and pruritis from 30 to zero percent, the Board finds that the June 2010 rating decision is void ab initio as not in accordance with the applicable criteria.  Accordingly, the Board restores the 30 disability rating for seborrheic keratosis and pruritis.  38 C.F.R. § 3. 344.


	(CONTINUED ON NEXT PAGE)



Increased Rating

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The duty to notify has been met.   See May 2008 VCAA correspondence and the January 2015 Board hearing transcript.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In compliance with the remand directives, the Veteran was afforded another examination which adequately addressed the current level of impairment from the seborrheic keratosis and pruritus.  There has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

The Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's seborrheic keratosis and pruritus has been rated under Diagnostic Code 7806, which addresses dermatitis or eczema and considers the percentage of areas affected, to include the exposed areas and entire body, and the therapy required.  Diagnostic Code 7806 also instructs that in the alternative, a skin condition may be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending on the predominant disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).

Under Diagnostic Code 7806, a noncompensable evaluation is warranted where dermatitis or eczema covers less than five percent of the entire body or less than five percent of exposed areas affected and no more than topical therapy was required during the previous twelve month period.  A 10 percent evaluation is assigned when dermatitis or eczema is at least five percent, but less than twenty percent, of the entire body, or at least five percent, but less than twenty percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past twelve month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  A 30 percent evaluation is assigned when twenty to forty percent of the entire body or twenty to forty percent of exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past twelve month period.  Id. A 60 percent evaluation is assigned when more than forty percent of the entire body or more than forty percent of exposed areas are affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the previous twelve month period.  Id.

The use of a topical corticosteroid constitutes "systemic" corticosteroid therapy.  See Johnson v. McDonald, 27 Vet. App. 497 (2016).

An October 2008 VA consultation note reported constant seborrheic keratosis that itches.  The Veteran indicated he has more lesions behind the right ear, and on his back and chest.  Also, the lesions on his face are getting bigger.  On examination, 2 to 3 waxy slightly raised black warty lesions were noted also with seborrheic keratosis on the preauricular area was also noted.  1 to 2 lesions on the upper posterior truck and scattered small lesions on the chest walls.  The percent of exposed areas and percent of the Veteran's total body area were both less than 5 percent.  The diagnosis was mild and no skin disease treatment in the past year was noted.

The November 2009 VA examination reported the Veteran was not using medication for his skin condition.  Symptoms including itching were noted with no other symptoms and no systemic symptoms.  At the time of the examination, no impairment in his employment was found because he was unemployed and no impairment with his activities of daily living was found.  

On examination, the Veteran was found to have 6 large dark macular waxy lesions in the right side of his face with the largest measuring 2 centimeters around below the ear with multiple scattered lesions on the back and the chest.  The examiner found the skin condition covered less than 1 percent of his exposed areas and less than 4 percent of the total body area.  No scaring or disfigurement was found.  

A February 2010 VA dermatology notation indicated the Veteran had a myriad of brown hyperkeratotic lesions of the face, neck, chest and posterior thorax.  The lesions itch and will increase in number as time goes on.  Eczematoid dermatitis of distal legs was found to be doing well except for post-inflammatory hyperpigmentation.  Triamcinolone cream, i.e., a topical corticosteroid, was prescribed for the pruritic lesions.

A VA examination of the Veteran's skin was performed in November 2012.  On examination, the examiner found the Veteran's skin conditions did not cause scarring or disfigurement of the head, face or neck.  No benign or malignant skin neoplasms were noted nor did the Veteran have any systemic manifestations due to any skin diseases, including fever, weight loss or hypoproteinemia.  Constant to near constant use of topical corticosteroids for the past 12 months had occurred in order to treat the skin conditions.  The examiner also indicated the Veteran did not have any of the listed visible skin conditions on the examination in which to determine the approximate percent of exposure.  However, the examiner did note the Veteran has numerous raised, hyperkeratotic/hyperpigmented lesions ranging from pinpoint to 2 centimeters diameter in seize over the face, neck, upper chest and upper back.  The largest lesion on his face was slightly anterior and inferior to his right ear, measuring 2 centimeters in diameter and was the most raised lesion.  He also had small scattered lesions on his cheeks and neck.  Behind his right ear he had flat lesions 1 centimeter or less in diameter.  The two largest lesions on his back were on the right shoulder, the largest measuring 2 centimeters in diameter and the other lesion measuring 1.4 centimeter in diameter.  All the upper chest lesions were smaller.  The total percent of exposed areas affected was less than 5 percent and the percent of total body area affected was also less than 5 percent.  The examiner also found the skin conditions did not impact the Veteran's ability to work.  

A July 2014 VA dermatology consultation notation indicated the Veteran had a skin lesion on the right infra-auricular area and a much smaller lesion on his face.  Several lesions on his upper back were also noted.  The measurements of the lesion on the right infra-auricular region were 3.4 centimeters by 2.4 centimeters and were verrucous hyperpigmented plague.  Several 3 to 4 millimeter pigmented papules at the periorbital region and numerous dark stuck on verrucous papuleso lesions were found on the upper back.  The Veteran declined surgical removal of the lesion at the right infra-auricular region and would monitor for irritation and itching.  

At the January 2015 hearing Board hearing, the Veteran testified his skin condition was the same in 2010 as it was in 2005.  As such, he contended the reduction to noncompensable was improper.  He further testified he was seen by a registered nurse, and not a doctor, for the examinations following the 2005 examination, which supported the reduction decision.  During that time period, the Veteran indicated his skin condition affected his upper chest area, lower face area, his jaw line, chin and upper part of his back.  Additionally, he reported the condition had started to grow across his stomach.  As such, he felt this condition had been spreading.

He further testified he last worked around 1992 at a VA hospital.  He testified when he did not have to pay child support any longer, he decided he did not want to work anymore.

A July 2014 VA dermatology consultation notation observed a lesion at the right infra-auricular area along with smaller lesions on his face and several lesions on his upper back.  The lesions on his right infra-auricular region measured 3.4 centimeters by 2.4 centimeters with verrucous, hyperpigmented plaque.  Additionally, several lesions measuring 3 to 4 millimeters and were pigmented papules at the periorbital region.  Numerous dark stuck on verrucous papuleso lesions on the upper back were also noted.  Another July 2014 dermatology notation reported multiple skin lesions on the Veteran's face, back and truck that were itchy.  The Veteran requested their removal.

A November 2014 dermatology notation documented his complaints of itchy patches on his right abdomen.  He also reported dry scaly patches on the left side of the abdomen.  Eczematous asteatotic dermatitis was the assessment.  Using mild soap like dove for bathing, moisturizing lotion after bath along with triamcinolone ointment was prescribed for care.  Another November 2014 dermatology notation reports rash to the left side of his abdomen with severe itching and sensitivity to touch.

A VA examination was performed in May 2015 to determine the Veteran's current level of impairment from the seborrheic keratosis and pruritis.  The May 2016 Board remand found this examination to be inadequate and therefore, the findings in the examination report will not be addressed for the purposes of an increase rating evaluation.  

A January 2016 VA treatment notation included eczematoid dermatitis on the Veteran's problem list with medication including moisturizing lotion applied externally daily for dry skin after bath and triamcinolone acetonide ointment to be applied externally three times a day for skin irritation on abdomen.

Another VA examination was performed in June 2016.  The examination diagnosed the Veteran with eczema and seborrheic keratosis.  The examiner described the Veteran's seborrheic keratosis history to include two preauricular skin lesions in the front of the right ear, one over the right temple and several skin lesions in varying sizes over the anterior and posterior chest wall.  The Veteran also reported itching but denied eczematous areas, dermatitis or urticaria, despite the itching.  On examination, the examiner found the Veteran's skin conditions did not cause scarring or disfigurement of the head, face or neck along with no benign or malignant skin neoplasms or systemic manifestations due to any skin diseases.  The Veteran had been constantly treated with topical corticosteroids to relieve itching of the seborrheic skin lesions.  No debilitating or non-debilitating episodes in the past 12 months were reported as due to urticaria, primary cutaneous vasculitis, erytheme multiforme, or toxic epidermal necrolysis.  The Veteran's skin conditions have not impacted his ability to work, however, the examiner noted the Veteran was not presently employed.  He was last employed in 1991 as a house keeper.

Eczema was found on 5 percent of the Veteran's total body area and 5 percent of his exposed area.  The lesions on the right side of the face, which are visible on exposed skin, were measured.  The lesion on the front of the lower part of the right ear measured 4.0 by 3.0 centimeters in size and was elevated by .3 centimeters.  The lesion was hyperpigmented and verrucous.  The lesion in the front middle of the right ear measured 1.0 centimeters by 1.0 centimeters and was hyperpigmented and slighted elevated by .2 centimeters.  The lesion on the right temple measured 1.5 centimeters by 1.0 centimeters and was hyperpigmented.  Multiple small macular lesions were noted over the neck varying from 1 to 2 millimeters in size and were hyperpigmented.  

On the Veteran's posterior right shoulder, above the right scapula, two skin lesions were found to be 2.0 centimeters by 1.0 centimeters in size, slightly elevated by .2 centimeters and were hyperpigmented.  Another lesion was 1.5 centimeters by .5 centimeters in seize, slightly elevated by .2 centimeters and hyperpigmented.  Another lesion was found on the right mid scapula which was 1.0 centimeters by .5 centimeters in seize and was hyperpigmented.  Multiple assorted 1 to 5 millimeter macular lesions were noted over the posterior chest which were all hyperpigmented.  

On the anterior chest, multiple assorted 1 to 5 millimeter macular lesions were noted.  All the lesions were hyperpigmented.  The percent of exposed areas and percent of total body area covered by lesions were both less than 5 percent.

After careful review of the VA examination reports, VA treatment records and lay testimony provided by the Veteran, the Board finds that a 60 percent rating is warranted for the Veteran's seborrheic keratosis and pruritus.

While the medical evidence of record consistently indicates the Veteran's skin lesions cover less than 5 percent of his entire body and less than 5 percent of exposed areas, the medical evidence supports the use of constant or near constant systemic therapy such as corticosteroids for the past 12 month period.  In particular, as early as February 2010, the record reflects the usage of triamcinolone cream for the pruritic lesions.  Continued usage of triamcinolone cream was also documented in the November 2014 VA dermatology notation and the January 2016 VA treatment notation.  Additionally, the November 2012 VA examination found the Veteran required constant or near constant use of topical corticosteroids for the past 12 months in order to treat his skin condition.  Moreover, the June 2016 VA examination also found the Veteran had been constantly treated with topical corticosteroids to relieve itching of his seborrheic skin lesions.  As such, a 60 percent disability rating is supported under Diagnostic Code 7806.  This is the highest disability rating available under Diagnostic Code 7806.

As previously noted, Diagnostic Code 7806 provides that a skin condition is to be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800, or scars under Diagnostic Codes 7801, 7802, 7804, 7805, depending on the predominant disability.  38 C.F.R. § 4.118.  The Board has also considered whether rating the Veteran's skin disorder under an alternative diagnostic code would result in a more favorable outcome, to include the assignment of a separate compensable rating.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).    

While the record includes the May 2015 VA examiner's finding that the Veteran's skin condition caused scarring or disfigurement to the right side of his face, the examiner did not provide sufficient detail for rating purposes and the examination was found inadequate by the Board in the May 2016 remand.  The remaining medical evidence of record including the subsequent June 2016 VA examiner found there was no disfigurement of the head, face or neck area.  Because the May 2015 examination was found inadequate by the Board in the May 2016 Board remand, the finding of disfigurement is not given probative weight.  Therefore, there is no credible evidence of disfigurement in the record and a higher disability evaluation under diagnostic code 7800 is not applicable.  Additionally, the other potentially applicable diagnostic codes of 7801 through 7805 do not contemplate the Veteran's symptoms and would not provide a higher disability rating.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).  However, referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

With regard to the Veteran's service-connected left seborrheic keratosis and pruritis, consideration has been given to the Veteran's assertion that the assigned ratings do not adequately compensate him for his symptoms.  However, on review, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disabilities outside the usual rating criteria.  The rating criteria for the Veteran's seborrheic keratosis and pruritis specifically contemplate his symptoms, including the use of constant to near constant systemic therapy such as corticosteroids.  The Veteran has been provided with multiple thorough examinations during the course of his appeal, none of which identify any symptomatology not reasonably contemplated by the schedular diagnostic codes considered.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit-of-the-doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009). As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  

While not presently employed, the Veteran has not asserted that he is totally unemployable as the result of his service-connected seborrheic keratosis and pruritis.  Rather, at the January 2015 Board hearing, he testified that he decided to stop working when he no longer needed to pay child support.  Additionally, the November 2012 and June 2016 VA examiners found the Veteran's seborrheic keratosis and pruritis had no impact on his ability to work.  A claim for entitlement to a TDIU has not been raised.


ORDER

Reduction to a zero percent rating for service-connected seborrheic keratosis and pruritis was improper; restoration of a 30 percent rating from September 1, 2010, is granted.

A rating for service-connected seborrheic keratosis and pruritis of 60 percent is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


